October 13, 2010 Dreyfus International Stock Index Fund Dreyfus International Value Fund Dreyfus International Equity Fund Dreyfus Diversified International Fund International Stock Fund Supplement to Current Prospectus The following information supplements and supersedes any contrary information contained in the fund’s prospectus. Effective December 15, 2010, the fund will no longer assess a redemption fee on shares that are redeemed or exchanged before the end of the required holding period. The fund reserves the right to reimpose a redemption fee in the future.
